On order of the Court, the application for leave to appeal the August 8, 2017 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of Section II. B. of the judgment of the Court of Appeals addressing the plaintiff's premises liability claim, and we REMAND this case to the Court of Appeals to address this Court's decision in Lowrey v. LMPS & LMPJ, Inc. , 500 Mich. 1, 890 N.W.2d 344 (2016).
We do not retain jurisdiction.